                   IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF TENNESSEE
                             AT CHATTANOOGA

LEISHA SMITH,                         §
                                      §
      Plaintiff,                      §
                                      §
      v.                              §       Civil Action No. ________________
                                      §
LINCOLN LIFE ASSURANCE                §
COMPANY OF BOSTON,                    §
                                      §
      Defendant.                      §

  COMPLAINT FOR RECOVERY OF PLAN BENEFITS AND FOR THE
          ENFORCEMENT OF RIGHTS UNDER ERISA

      COMES NOW, Plaintiff Leisha Smith and makes the following

representations to the Court for the purpose of obtaining relief from Defendant’s

refusal to pay long-term disability benefits due under an employee benefits plan

under ERISA, and for Defendant’s other violations of the Employee Retirement

Income Security Act of 1974 (“ERISA”).

                         JURISDICTION AND VENUE

   1. This Court’s jurisdiction over the Plaintiff’s claims for long term disability

      benefits is invoked under federal question jurisdiction pursuant to 28 U.S.C.

      § 1331 and under the express jurisdiction found in the ERISA statute under

      29 U.S.C. § 1132(e) (ERISA § 5-2(e)).




                                          1

Case 1:20-cv-00294-CLC-SKL Document 1 Filed 10/15/20 Page 1 of 16 PageID #: 1
   2. Plaintiff’s claims “relate to” an “employee welfare benefits plan” or “plans”

      as defined by ERISA, 29 U.S.C. § 1001 et seq., and the subject disability

      benefit plans constitutes a “plan under ERISA.”

   3. The ERISA statute, at 29 U.S.C. § 1133, as well as Department of Labor

      regulations, at 29 C.F.R. § 2569.503-1 provide a mechanism for

      administrative or internal appeal of benefits denials.

   4. In this case, the aforementioned avenues of appeal have been exhausted and

      this matter is now properly before this court for judicial review.

   5. Venue is proper within the Eastern District of Tennessee pursuant to 29

      U.S.C. § 1132(e)(2).

                                 PARTIES

   6. Plaintiff, Leisha Smith (hereinafter “Plaintiff”), was at all relevant times, a

      resident of the City of Cleveland, County of Bradley, State of Tennessee.

   7. Plaintiff alleges upon information and belief that Volkswagen Group of

      America Group Disability Income Policy (hereinafter “Plan”) is, and at all

      relevant times was, an “employee welfare benefit plan” as defined by

      ERISA.

   8. The Plan provides eligible employees with disability income protection as

      defined by the Plan.




                                          2

Case 1:20-cv-00294-CLC-SKL Document 1 Filed 10/15/20 Page 2 of 16 PageID #: 2
   9. Plaintiff alleges upon information and belief that Volkswagen Group of

      America (hereinafter “Volkswagen”) is the Plan Sponsor and Plan

      Administrator of the long-term disability Plan.

   10.Volkswagen and/or the Plan additionally maintained or contained other

      benefits and/or component plans under which Plaintiff may be entitled to

      benefits if found disabled under the long-term disability Plan.

   11.Plaintiff alleges upon information and belief that Liberty Life Assurance

      Company of Boston initially managed the long-term disability Plan.

   12.Effective September 1, 2019, Liberty Life Assurance Company of Boston

      changed its name to Lincoln Life Assurance Company of Boston

      (hereinafter “Lincoln”); accordingly, Lincoln is the named Defendant in this

      Complaint.

   13.Lincoln is the party obligated to pay benefits and to determine eligibility for

      benefits under the Plan.

   14.Lincoln is the underwriter for Group Policy Number GF3-850-290468-01.

   15.Lincoln is an insurance company authorized to transact the business of

      insurance in this State, and may be served with process through the

      Commissioner of the Tennessee Department of Commerce and Insurance,

      500 James Robertson Parkway, Suite 660, Nashville, Tennessee 37243-




                                         3

Case 1:20-cv-00294-CLC-SKL Document 1 Filed 10/15/20 Page 3 of 16 PageID #: 3
      1131, or at its headquarters located at 175 Berkley Street, Boston

      Massachusetts, 02116.

                                      FACTS

   16.Defendant Lincoln was the entity responsible for processing claims and

      adjudicating appeals regarding long-term disability benefits under the Plan.

   17.The long-term disability Plan is fully insured by Lincoln under Group Policy

      Number GF3-850-290468-01.

   18.The Plaintiff timely filed an application for benefits under the Plan, was

      subsequently denied benefits, Plaintiff timely appealed, and Lincoln issued

      its final denial on January 11, 2020.

   19.The Plaintiff was employed as a paint quality control inspector for

      Volkswagen since 2011, at its location in the City of Chattanooga, County of

      Hamilton, State of Tennessee, and as such, Plaintiff was thereby a

      participant or beneficiary of the Plan, and is covered by the policy that

      provides benefits under the Plan.

   20.The Plaintiff ceased work on or about February 16, 2018, due to a disability

      while covered under the Plan.

   21.The Plaintiff has been and continues to be disabled as defined by the

      provisions of the Plan.

   22.In accordance with the review procedures set forth in the Plan, 29 U.S.C. §


                                          4

Case 1:20-cv-00294-CLC-SKL Document 1 Filed 10/15/20 Page 4 of 16 PageID #: 4
      1133, and 29 C.F.R. § 2560.503-1, Plaintiff appealed the claim until

      exhausting the required plan appeals.

   23.Having submitted her appeal, and as confirmed by Lincoln, Plaintiff

      exhausted her administrative remedies.

   24.Based on the terms of the insurance policy, Plaintiff’s complaint is timely

      and is not otherwise time barred.

   25.Plaintiff is entitled to long term disability benefits as she has met the long-

      term disability Plan’s requirements, and her disability continues to prevent

      her from performing the material and substantial duties of her own

      occupation and from performing, with reasonable continuity, the material

      and substantial duties of any occupation.

   26.If disabled pursuant to the terms of the policy, Plaintiff, who was paid

      disability benefits from August 17, 2018 to August 16, 2019, is entitled to a

      monthly gross long-term disability benefit of $2,329.60 offset by a Social

      Security disability benefit of $1,177.00 (there are no auxiliary beneficiaries)

      for a net monthly long-term disability benefit of $1,152.60 from August 17,

      2019 to March 21, 2027, such that she is entitled to $15,964.35 in back

      benefits, $81,113.96 in future benefits (using 3.00% to discount to net

      present value) minus an overpayment of $8,871.33, for a total long-term

      disability benefit of $88,206.90.


                                          5

Case 1:20-cv-00294-CLC-SKL Document 1 Filed 10/15/20 Page 5 of 16 PageID #: 5
   27.Evidence submitted by Plaintiff to Lincoln supporting her disability

      includes, inter alia, the following: medical records and/or medical opinions

      from Lydia Speer, D.O., Patrick Koo, M.D., Matthew Higgins, M.D., Jason

      Dunn, M.D., Todd Fowler, M.D., Laurie Swaby, M.D., Rachel Moore, PT,

      Elizabeth Bardowski, APN, and Robert Stetson, M.D., along with a fully

      favorable decision from the Social Security Administration granting

      disability benefits, indicating the 58 year old Plaintiff suffers from

      Parkinson’s Disease with tremors, incoordination, weakness, dizziness, gait

      impairment, along with cognitive issues relating to the use of Pramipexole to

      treat her Parkinson’s disease, and the Plaintiff also suffers from rheumatoid

      arthritis, osteoarthritis, tearing of the anterosuperior left acetabular labrum

      with partial labral detachment anteriorly, bilateral hip muscle weakness,

      pelvic muscle wasting, degenerative disc disease and/or desiccation at L2-3,

      L3-4, L4-5 and L5-S1, Von Willebrand disease, Hepatitis C, stress

      incontinence, and third degree hemorrhoids with fissures, with attendant

      chronic   pain,   weakness,     incoordination,   fatigue   and    diminished

      concentration and memory, all of which requires Plaintiff to take frequent

      and unpredictable rest breaks, causes chronic absenteeism during any work

      environment, and causes her to be off-task more than ten percent (10%) of

      any given workday.


                                         6

Case 1:20-cv-00294-CLC-SKL Document 1 Filed 10/15/20 Page 6 of 16 PageID #: 6
   28.Lincoln relied on medical consultants for file reviews during the

      administrative appeal of Plaintiff’s disability claim and said consultants

      opined, inter alia, that Plaintiff had minor impairments which had no

      meaningful impact on her functionality without addressing her work

      reliability, consistency, substantial capacity and steady attendance.

   29.Lincoln relied, inter alia, on third party vendors, including Dane Street

      (Steven Winkel, D.O., A. Kalman, D.O.) to conduct medical file reviews.

   30.Dane Street enters into Administrative Service Agreements (“ASA”) with

      insurers like Lincoln. In those ASA’s, Dane Street promises that it can

      create Management Reports on a monthly and quarterly basis that lists

      information for short-term disability and long-term disability claims. The

      reports track data on activity, performance, and outcome, including the

      ultimate outcome of the medical record review. This permits insurers like

      Lincoln to have the ability to track the result of every claim in which it

      retains Dane Street to provide a medical record review.

   31.Dane Street can also provide a list of medical record reviewers who have

      previously provided reviews for insurance companies. It sends these reports

      to insurers who can then identify “repeat players” who were instrumental in

      helping deny disability claims.




                                          7

Case 1:20-cv-00294-CLC-SKL Document 1 Filed 10/15/20 Page 7 of 16 PageID #: 7
   32.Dane Street’s bias goes further. Courts have noted Dane Street’s history of

      bias and that it is “known to render biased opinions on the ultimate issue of

      disability.” This is done “to reduce benefit payouts, thereby satisfying their

      clients and resulting in increased profits for themselves.”      Davidson v.

      Ascension Long-Term Disability Plan, Case No. 4:17-cv-995 (E.D.

      Missouri, October 16, 2017).

   33.Dane Street’s lack of credibility can also be seen in the similarity in the

      language of its physician’s reports; a court has called a similarity in

      language between four Dane Street physician reports “concerning” and a

      possible indication of procedural irregularity. Heartsill v. Ascension Health

      Alliance, Case No. 17-cv-00155 (E.D. Missouri, July 11, 2017).

   34.In Karen Jones v. Unum Life Insurance Company of America, Case No.

      1:19-at-00655 (N.D. Cal.) (Dkt. Nos. 1 and 1-1), evidence demonstrated that

      Dane Street altered a medical consultant’s report to be presented to Unum in

      opposition to plaintiff Jones’ claim for benefits.

   35.The Plaintiff has now exhausted her required administrative remedies for her

      long-term disability benefits under the Plan pursuant to ERISA or such

      administrative remedies are deemed exhausted and/or her long-term

      disability benefits are deemed denied.




                                          8

Case 1:20-cv-00294-CLC-SKL Document 1 Filed 10/15/20 Page 8 of 16 PageID #: 8
   36.The Court’s standard of review for the ERISA claims is de novo under

      Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101 (1989).

   37.The entity that chose to deny long term disability benefits would pay any

      such benefits due out of its own funds.

   38.Defendant Lincoln was a claims decision-maker under a perpetual conflict

      of interest because the long-term disability benefits would have been paid

      out of its own funds.

   39.Defendant Lincoln allowed its concern over its own funds to influence its

      decision-making.

   40.Defendant has acted under a policy to take advantage of the potential

      applicability of ERISA to claims.

   41.Lincoln’s administrative process did not provide Plaintiff with a full and fair

      review; by way of example, Lincoln’s denial letters did not contain the

      specific reasons for the denial and did not advise Plaintiff of the information

      Lincoln required in order to approve her continuing benefits.

   42.The disability insurance policy does not provide Lincoln with discretionary

      authority.

   43.At all times relative hereto, Lincoln has been operating under an inherent

      and structural conflict of interest because any monthly benefits paid to




                                          9

Case 1:20-cv-00294-CLC-SKL Document 1 Filed 10/15/20 Page 9 of 16 PageID #: 9
       Plaintiff are paid from Lincoln’s own assets with each payment depleting

       those same assets.

    44.As the party obligated to pay benefits and the administrator given discretion

       in construing and applying the provisions of the disability plan and assessing

       Plaintiff’s entitlement to benefits, Lincoln is an ERISA fiduciary.

    45.Under ERISA, a fiduciary must carry out its duties with respect to the plan

       solely in the interest of the participants and beneficiaries for the exclusive

       purpose of providing benefits to participants and their beneficiaries and with

       the care, skill, prudence, and diligence under the circumstances then

       prevailing that a prudent individual acting in a like capacity and familiar

       with such matters would use in the conduct of an enterprise of a like

       character and with like aims.

    46. Lincoln failed to satisfy its duties under ERISA as specified in paragraph 45

       of this complaint.

    47.Under ERISA, a fiduciary should fully investigate the relevant and

       applicable facts of any claim.

    48.Lincoln failed to satisfy its duties under ERISA as specified in paragraph 47

       of this complaint.

    49.Under ERISA, a fiduciary should fairly consider all information obtained

       regarding a claim, including that which tends to favor claim payment or


                                          10

Case 1:20-cv-00294-CLC-SKL Document 1 Filed 10/15/20 Page 10 of 16 PageID #: 10
       continuation as well as that which tends to favor claim declination or

       termination.

    50.Lincoln failed to satisfy its duties under ERISA as specified in paragraph 49

       of this complaint.

    51.Under ERISA, a fiduciary should consider the interests of its insured at least

       equal to its own and to resolve undeterminable issues in its insured's favor.

    52.Lincoln failed to satisfy its duties under ERISA as specified in paragraph 51

       of this complaint.

    53.Under ERISA, a fiduciary has the obligation to read, interpret and

       understand all of the pertinent medical information with sufficient clarity so

       as to be able to make a fair, objective and thorough evaluation of its

       insured’s claims for disability benefits.

    54.Lincoln failed to satisfy its duties under ERISA as specified in paragraph 53

       of this complaint.

    55.Under ERISA, a fiduciary’s denial of a claim should not be based on

       speculation.

    56.Lincoln failed to satisfy its duties under ERISA as specified in paragraph 55

       of this complaint.

    57.Under ERISA, a fiduciary should be objective in its assessment of facts and

       not attempt to bias the claims investigation process in any manner.


                                           11

Case 1:20-cv-00294-CLC-SKL Document 1 Filed 10/15/20 Page 11 of 16 PageID #: 11
    58.Lincoln failed to satisfy its duties under ERISA as specified in paragraph 57

       of this complaint.

    59.Under ERISA, a fiduciary should not take into consideration the amount of

       money it would save if a particular claim or set of claims is denied,

       terminated, or otherwise not paid.

    60.Lincoln failed to satisfy its duties under ERISA as specified in paragraph 59

       of this complaint.

    61.Under ERISA, a fiduciary should refrain from excessive reliance on in-

       house medical staff to support the denial, termination, or reduction of

       benefits.

    62.Lincoln failed to satisfy its duties under ERISA as specified in paragraph 61

       of this complaint.

    63.Under ERISA, a fiduciary should not conduct unfair evaluation and

       interpretation of attending physicians’ or independent medical examiners’

       reports.

    64.Lincoln failed to satisfy its duties under ERISA as specified in paragraph 63

       of this complaint.

    65.Under ERISA, a fiduciary should evaluate the totality of its insured’s

       medical conditions.




                                            12

Case 1:20-cv-00294-CLC-SKL Document 1 Filed 10/15/20 Page 12 of 16 PageID #: 12
    66.Lincoln failed to satisfy its duties under ERISA as specified in paragraph 65

       of this complaint.

    67.Under ERISA, a fiduciary has an obligation to conduct a fair, thorough, and

       objective review.

    68.Lincoln failed to satisfy its duties under ERISA as specified in paragraph 67

       of this complaint.

                          CAUSE OF ACTION
              FOR PLAN BENEFITS AGAINST ALL DEFENDANTS
                   PURSUANT TO 29 U.S.C. § 1132(a)(1)(B)

       PLAINTIFF incorporates all the allegations contained in paragraphs 1

    through 68 as if fully stated herein and says further that:

    69.Under the terms of the Plan, Defendant agreed to provide Plaintiff with long

       term disability benefits in the event that Plaintiff became disabled as defined

       in the Plan.

    70.Plaintiff is disabled under the terms of the Plan.

    71.Defendant failed to provide benefits due under the Plan, and this denial of

       benefits to Plaintiff constitutes a breach of the Plan.

    72.The decision to deny benefits was wrong under the terms of the Plan.

    73.The decision to deny benefits and decision-making process were arbitrary

       and capricious.




                                           13

Case 1:20-cv-00294-CLC-SKL Document 1 Filed 10/15/20 Page 13 of 16 PageID #: 13
    74.The decision to deny benefits was not supported by substantial evidence in

       the record.

    75.The decision-making process did not provide a reasonable opportunity to the

       Plaintiff for a full and fair review of the decision denying the claims, as is

       required by 29 U.S.C. § 1133 and 29 C.F.R. 2560.503-1.

    76.The appellate procedures did not provide the Plaintiff a full and fair review.

    77.As an ERISA fiduciary, the Defendant owed the Plaintiff fiduciary duties,

       such as an obligation of good faith and fair dealing, full and complete

       information, and a decision-making process free of influence by self-interest.

    78.The Defendant violated the fiduciary duties owed to the Plaintiff.

    79.As a direct and proximate result of the aforementioned conduct of the

       Defendant in failing to provide benefits for Plaintiff’s disability and in

       failing to provide a full and fair review of the decision to deny benefits,

       Plaintiff has been damaged in the amount equal to the amount of benefits to

       which Plaintiff would have been entitled to under the Plan, and continued

       benefits payable while the Plaintiff remains disabled under the terms of the

       Plan.

    80.As a direct and proximate result of the aforementioned conduct of the

       Defendant in failing to provide benefits for Plaintiff’s disability, Plaintiff has




                                           14

Case 1:20-cv-00294-CLC-SKL Document 1 Filed 10/15/20 Page 14 of 16 PageID #: 14
       suffered, and will continue to suffer in the future, damages under the Plan,

       plus interest and other damages, for a total amount to be determined.

                                 PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests that this Court grant her the following

    relief in this case:

    1. A finding in favor of Plaintiff against Defendant;

    2. Damages in the amount equal to the disability income benefits to which she

       was entitled through date of judgment, for unpaid benefits pursuant to 29

       U.S.C. § 1132(a)(1)(B);

    3. Prejudgment and postjudgment interest;

    4. An Order requiring Defendant to pay continuing benefits in the future so

       long as Plaintiff remains disabled under the terms of the Plan;

    5. An Order requiring the Defendant and/or Plan to provide Plaintiff with any

       other benefits to which she would be entitled pursuant to a finding that she is

       disabled under the Plan;

    6. Plaintiff’s reasonable attorney fees and costs; and

    7. Such other relief as this Court deems just and proper.

 Dated this 15th day of October, 2020.

                           Respectfully submitted,


                           BY:    /s/D. Seth Holliday
                                          15

Case 1:20-cv-00294-CLC-SKL Document 1 Filed 10/15/20 Page 15 of 16 PageID #: 15
                              D. SETH HOLLIDAY
                              MCMAHAN LAW FIRM, LLC
                              700 S. Thornton Avenue
                              P.O. Box 1607
                              Dalton, Georgia 30722
                              (706) 217-6118
                              sholliday@mcmahanfirm.com

                              Attorneys for Plaintiff




                                      16

Case 1:20-cv-00294-CLC-SKL Document 1 Filed 10/15/20 Page 16 of 16 PageID #: 16
